Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 2 is canceled. Claims 8-15 are withdrawn. Claims 1 and 3-7 are under examination.

Double Patenting
Claims 1 and 3-7 of this application are patentably indistinct from claims 1 and 3-7 of Application No. 16/076,001. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/076,001 in view of Cima et al. 
Claim 1: 16/076,001 discloses a method of producing a controlled release device (claim 1). The method includes accessing erosion-controlled release input data, translating the data into an erosion-controlled release print file and executing the file to control a 3D printing system to produce a controlled release device that includes an active ingredient release profile based on the data (claim 1); wherein executing the controlled release print file includes applying a layer of powder within a work space (claim 1), selectively applying a radiation absorbing liquid fusing agent and liquid active ingredient onto the powder layer (claim 1), applying fusing energy to the powder layer to thermally fuse together powder material to which the radiation absorbing liquid fusing agent has been applied (claim 1). Claim 1 of 16/076,001 recites diffusion-controlled release rather than erosion-controlled release. However, Cima et al. teaches a method of producing an erosion-controlled release device, comprising: preparing et al., “The release rate of bioactive agent is determined by the erosion rate of the polymer rather than just diffusion. Thus, the drug release rate can be controlled by the distribution of the drug throughout the matrix or by variation of the polymer microstructure so that the erosion rate varies with the position in the device.” It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the erosion-controlled release of Cima et al. in the method disclosed in claim 1 of 16/076,001 to effectively control the distribution of the drug so that the erosion rate varies with the position in the device, as taught by Cima et al.
 Claim 3: 16/076,001 discloses controlling a porosity of the device through selectively depositing the agent onto the layer and controlling the energy applied to the layer (claim 3).
Claim 4: 16/076,001 discloses applying a composition of inactive material and active ingredient material (claim 4).
Claim 5: 16/076,001 discloses multiple active ingredients and a different release profile (claim 5).

Claim 7: 16/076,001 discloses determining a release profile of an active ingredient, a diffusion rate of the powder, the concentration and fusing energy (claim 7).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schiller et al. (WO 2018/046642).
Claim 1: Schiller et al. discloses a method of producing an erosion-controlled release device (¶ 37). The method includes accessing erosion-controlled release input data, translating the data into an erosion-controlled release print file and executing the file to control a 3D printing system to produce an erosion-controlled release device that includes an active ingredient release profile based on the data (pages 13-14; Examiner notes that because the erosion-controlled release profile features including porosity are designed and tailored for individual patients to optimize drug therapy, the printing parameters would be based on erosion-controlled release input data and since the printing parameters are used to control the 3D printing system, the input data would be translated into an erosion-controlled release print file for executing to control the 3D printing system); wherein executing the erosion-controlled release print file includes applying a layer of powder within a work space (claim 1), 
Claim 3: Schiller et al. discloses controlling a porosity of the device through selectively depositing the agent onto the layer and controlling the energy applied to the layer (page 18, lines 1-28).
Claim 4: Schiller et al. discloses applying a composition of inactive material and active ingredient material (claim 1; page 19, lines 12-24; figs. 7A, 8A-B).
Claim 5: Schiller et al. discloses multiple active ingredients and a different release profile (page 2, lines 5-10).
Claim 6: Schiller et al. discloses depositing different active ingredients to different layers of the powder (page 13, lines 20-30).
Claim 7: Schiller et al. discloses determining a release profile of an active ingredient, an erosion rate of the powder, the concentration and fusing energy (pages 17-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (US 5,490,962) in view of Prasad et al. (US 2017/0247552).
Claims 1 and 4: Cima et al. teaches a method of producing an erosion-controlled release device, comprising: preparing erosion-controlled release printing parameters based on erosion-controlled release input data, the printing parameters used to control the 3D printing system to produce an erosion-controlled release device that comprises an active ingredient release profile based on the erosion-controlled release input data (col 2, lines 32-35 and lines 42-52, Examiner notes that since the macrostructure and porosity features are designed and tailored for individual patients to optimize drug therapy, the printing parameters would be based on erosion-controlled release input data and since the printing parameters are used to control the 3D printing system, the input data would be translated into a erosion-controlled release print file for executing to control the 3D printing system), wherein executing the erosion-controlled release print file comprises: applying a layer of powder within a work space; wherein applying a layer of powder material comprises applying a homogeneous mixture of inactive material and active ingredient material (col 4 Iine 64 to col 5 line 7). Though Cima et al. teaches applying a liquid active ingredient (see citation above), Cima et al. does not teach selectively applying a radiation absorbing liquid fusing agent onto the powder layer; and applying a fusing energy to the powder layer to fuse together powder material to which the radiation absorbing liquid fusing agent has been applied.
However, in a related field of endeavor pertaining to a coalescing agent for 3D printing, Prasad et al. teaches applying a radiation absorbing liquid fusing agent onto the powder layer; and, applying a fusing energy to the powder layer to fuse together powder material to which the radiation absorbing liquid fusing agent has been applied (¶ 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prasad et al. with those of Cima et al. by applying a radiation absorbing liquid fusing agent onto the powder layer; and, applying a fusing energy to the powder layer to fuse together powder material to which the radiation absorbing liquid fusing agent has been applied in order to enhance powder binding and improve et al (¶ 10).
Claim 3: Cima et al. discloses controlling a release profile comprises controlling a porosity of the erosion-controlled release device through selectively depositing the liquid fusing agent onto the powder layer and through controlling the fusing energy applied to the powder layer (col 11, lines 45-50).
Claims 5-6: Cima et al. discloses the erosion-controlled release device comprises multiple active ingredients and a different release profile for each active ingredient; and depositing a liquid active ingredient comprises depositing different active ingredients to different layers of powder material (col 10, lines 35-38).
Claim 7: Although Cima et al. does not teach accessing erosion-controlled release input data comprises: determining a release profile of an active ingredient; determining a erosion rate of a microstructure comprising an excipient powder material; determining a concentration of the active ingredient; and, determining a fusing energy to generate within the excipient powder material to form the microstructure, Cima et al. teaches the drug release rate can be controlled by the distribution of the drug throughout the matrix or by variation of the polymer microstructure (col 10, lines 22- 25) and variation of the laser intensity or traversal speed can be used to vary the cross-link density within a layer so that the properties of the material can be varied from position to position within the part (col 6, lines 24-28) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have accessing erosion-controlled release input data comprise: determining a release profile of an active ingredient; determining an erosion rate of a microstructure comprising an excipient powder material; determining a concentration of the active ingredient; and, determining a fusing energy to generate within the excipient powder material to form the microstructure.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LARRY W THROWER/Primary Examiner, Art Unit 1754